United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                  December 17, 2002


                                        Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge


ZAPATA HERMANOS SUCESORES, S.A.,                 ]   Appeals from the United
        Plaintiff-Appellee,                      ]   States District Court for
                                                 ]   the Northern District of
Nos. 01-3402, 02-1867, and                       ]   Illinois, Eastern Division.
     02-1915               v.                    ]
                                                 ]   No. 99 C 4040
HEARTHSIDE BAKING COMPANY,                       ]
INCORPORATED, doing business as                  ]   Milton I. Shadur, Judge.
MAURICE LENELL COOKY COMPANY,                    ]
        Defendant-Appellant.                     ]



      Upon consideration of the APPELLEE’S MOTION FOR CORRECTION AND
CLARIFICATION OF OPINION, filed on December 3, 2002, by counsel for the
appellee,

      IT IS ORDERED that:

      On page 9 of the slip opinion, in the fourth line of the first full paragraph,
“Zapata” is changed to “Lenell”.

      In the last line of the opinion, “Reversed and Remanded” is changed to
“Affirmed in Part, Reversed in Part, and Remanded.”